          Case 1:20-cv-02340-EGS Document 88 Filed 04/03/21 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


    STATE OF NEW YORK, et al.,

                     Plaintiffs,

    v.                                       No. 20-cv-2340(EGS)

    DONALD J. TRUMP, in his
    official capacity as President
    of the United States, et al.,

                     Defendants.


                                     ORDER

         On September 27, 2020, the Court preliminarily enjoined

Defendants from enforcing four Postal Policy Changes that the

United States Postal Service (“USPS” or “Postal Service”)

announced and implemented in June and July 2020: (1) the removal

of high-speed sorting machines nationwide; (2) the prohibition

of “‘late trips’ and ‘extra trips’”; (3) the “Expedited to

Street / Afternoon Sortation” initiative; and (4) the decision

to change the “USPS policy of treating election mail and

political mail marked as marketing mail on an expedited First-

Class basis.” Mem. Op., ECF No. 52 at 5-8; Order, ECF No. 51. 1 On

March 3, 2021, Defendants filed a Motion for Clarification or,




1
 When citing electronic filings throughout this Order, the Court
cites to the ECF page number, not the page number of the filed
document.
      Case 1:20-cv-02340-EGS Document 88 Filed 04/03/21 Page 2 of 7



in the Alternative, to Modify the Preliminary Injunction. 2 See

Defs.’ Mot., ECF No. 83. Plaintiffs filed their opposition on

March 22, 2021, see Pls.’ Opp’n, ECF No. 85; and Defendants

filed their reply on March 26, 2021, see Defs.’ Reply, ECF No.

87. The Motion is ripe for the Court’s adjudication.

     Defendants request that the Court “clarify that the

preliminary injunction does not prohibit the Postal Service from

moving a limited number of mail-processing machines to improve

service and accommodate an unprecedented growth in package

volume.” See Defs.’ Mot., ECF No. 83 at 1. The “limited moves”

will generally fall into one of the following four categories:

(1) moving unnecessary machines to make room for new package-

sorting machines or manual package sorting and staging; (2)

moving redundant machines to facilities with greater need; (3)

removing machines that are no longer necessary because of the

addition of “stacker modules” on other machines; and (4)

removing machines that are outdated to make room for newer

machines. Id. at 5-6. Of particular importance, according to

Defendants, is the removal of five “Flats Sequencing System”

machines, 3 which will be replaced with machines that sort


2 This is Defendants’ second motion for clarification. The Court
granted in part and denied in part Defendants’ first motion for
clarification on October 22, 2020. See Order, ECF No. 62.
3 “Flats Sequencing System” machines are “machines used to

process ‘flats’ (e.g., larger envelopes, newsletters, and
magazines).” Defs.’ Mot., ECF No. 83 at 1.
                                    2
      Case 1:20-cv-02340-EGS Document 88 Filed 04/03/21 Page 3 of 7



packages. Id. at 1. Defendants assert that there is no plan to

“systematically reduce the number of mail processing machines”

and that the requested moves, which are “limited to those that

are operationally necessary,” are needed to “ensure that the

Postal Service’s machines are placed where they are needed most,

that the appropriate types of machines are available where

needed most, that outdated machines are replaced with newer

models, and that machines are configured in such a way so as to

ensure optimal processing capacity and speed.” Id. at 2.

     Plaintiffs oppose the motion. Plaintiffs argue that

Defendants “seek the Court’s approval to do precisely that which

the Court enjoined: to ‘move or remove’ machines within its

postal facilities.” Pls.’ Opp’n, ECF No. 85 at 2-3. Plaintiffs

point out that Defendants do not identify the locations that

will lose any machines, nor do they identify how many machines

will be moved or removed. Id. at 3. Plaintiffs also note that

Defendants’ request “coincides” with the Postal Service’s

announcement of a “ten-year operational plan,” which will be

released “imminently.” Id. (citation omitted). In Plaintiffs’

view, “[t]hese billion-dollar plans not only implicate the

machine removals Defendants discuss here, but also suggest that

the Postal Service intends to upend postal operations – for a

second time – without going to the” Postal Regulatory

Commission. Id. at 4.

                                    3
      Case 1:20-cv-02340-EGS Document 88 Filed 04/03/21 Page 4 of 7



     “[T]here is no Federal Rule of Civil Procedure specifically

governing ‘motions for clarification.’” United States v. Philip

Morris USA Inc., 793 F. Supp. 2d 164, 168 (D.D.C. 2011). “The

general purpose of a motion for clarification is to explain or

clarify something ambiguous or vague, not to alter or amend.”

Id. “Although such a motion cannot open the door to ‘re-

litigat[ing] a matter that the court has considered and

decided,’ Sai v. Transp. Sec. Admin., No. 14-cv-403, slip op. at

5 (D.D.C. Aug. 19, 2015), ECF No. 74 (citation omitted)[;]

courts in this Circuit have encouraged parties to file motions

for clarification when they are uncertain about the scope of a

ruling, see United States v. Volvo Powertrain Corp., 758 F.3d

330, 344 (D.C. Cir. 2014); Barnes v. Dist. of Columbia, 289

F.R.D. 1, 12–13 (D.D.C. 2012)[;] and entertaining such motions

seems especially prudent if the parties must implement the

ruling at issue at subsequent stages of the litigation.” All. of

Artists & Recording Cos. v. Gen. Motors Co., 306 F. Supp. 3d

413, 418-19 (D.D.C. 2016). By clarifying the scope of a

previously issued preliminary injunction, a court “add[s]

certainty to an implicated party’s effort to comply with the

order and provide[s] fair warning as to what future conduct may

be found contemptuous.” See N.A. Sales Co., Inc. v. Chapman

Indus. Corp., 736 F.2d 854, 858 (2d Cir. 1984).



                                    4
      Case 1:20-cv-02340-EGS Document 88 Filed 04/03/21 Page 5 of 7



     The Court concludes that Defendants have met the threshold

requirements for seeking clarification, insofar as the Court’s

Order is reasonably susceptible to differing interpretations.

Furthermore, the Court is persuaded that its Order entering a

preliminary injunction against Defendants does not prohibit the

Postal Service from moving or removing a “limited” number of

machines when it is deemed “operationally necessary” at a postal

facility. See Defs.’ Mot., ECF No. 83. The Court entered its

Order on September 27, 2020, enjoining Defendants from enforcing

the Postal Policy Changes, including a plan to remove 671 high-

speed sorting machines across the country during the final

months of 2020. Order, ECF No. 51. The Court determined at that

time that it was likely that Plaintiffs could show that

Defendants’ overall “dramatic operational changes” would have,

among other thing, a meaningful impact on service that would be

felt on a nationwide basis. Mem. Op., ECF No. 52 at 23, 27; see

also 38 U.S.C. § 3661(b) (requiring the       Postal Service to seek

an advisory opinion from the Postal Regulatory Commission when

the Postal Service determines that a plan represents “a change

in the nature of postal services which will generally affect

service on a nationwide or substantially nationwide basis”).

Thus, in view of the Court’s conclusion that the “combined”

effect of the Postal Policy Changes “put[] the timely delivery

of election mail at risk,” the Court held that the Postal

                                    5
         Case 1:20-cv-02340-EGS Document 88 Filed 04/03/21 Page 6 of 7



Service could not proceed with the Postal Policy Changes,

including the removal of the 671 machines, without first seeking

an advisory opinion from the Postal Regulatory Commission. Id.

at 29.

     Here, however, Defendants’ request is not part of a

nationwide “plan[] to systematically reduce the number of

processing machines.” Defs.’ Mot., ECF No. 83 at 3. Rather, the

request involves the Postal Service’s decision to move a small

number of individual mail-processing machines, which Defendants

assert are “necessary to improve service overall” and “should

not result in any adverse operational impacts.” Id. at 2. While

Plaintiffs argue that Defendants’ request is too vague and seeks

an order approving “an unspecified amount of future removals for

four different circumstances,” Pls.’ Opp’n, ECF No. 85 at 7; the

Court is cognizant that “Congress did not intend for the courts

to micromanage the operations of the USPS.” Mem. Op., ECF No. 52

at 31. And despite Plaintiffs’ claim that Defendants’ motion is

tied to the Postal Services’ ten-year operational plan, such a

claim is speculative at this time. In any event, Defendants

state that the Postal Service intends to seek an advisory

opinion from the Postal Regulatory Commission prior to

implementing its ten-year operational plan. See Defs.’ Reply,

ECF No. 87 at 5. Thus, because Defendants’ request implicates

the day-to-day activities and decisions of the Postal Service,

                                       6
      Case 1:20-cv-02340-EGS Document 88 Filed 04/03/21 Page 7 of 7



the Court concludes that the Postal Service’s decision to move

or remove a small number of machines when “operationally

necessary” does not fall under the Court’s preliminary

injunction.

     Accordingly, the Court hereby ORDERS that the Court’s

Order, ECF No. 51, is clarified to reflect the following:

     The preliminary injunction does not prohibit the Postal

Service from moving or removing mail-processing machines in the

following circumstances: (1) removing or relocating mail-

processing machines in order to open floor space needed for

other operations, including new package-sorting machines or

manual package sorting and staging; (2) moving mail-processing

machines from facilities where machines are not needed to

facilities where machines are needed; (3) removing machines that

are no longer necessary because the addition of stacker modules

(sort bins on machines) has increased the capacity of the

remaining machines; and (4) removing machines that are outdated

to make room for newer machines.

     The preliminary injunction otherwise remains in effect.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          April 3, 2021




                                    7
